Judgment affirmed. Memorandum: On appeal from a judgment of conviction entered upon his plea of guilty to second degree murder, defendant contends that unnecessary delay in arraignment constituted a violation of his right to counsel, that his confession was involuntarily obtained, and that the sentence of 25 years to life was excessive.
Generally, prearraignment interrogation does not deprive a defendant of his right to counsel, except where police have caused an "undue” or unreasonable delay in arraigning defendant for the purpose of depriving him of his right to counsel (People v Jones, 152 AD2d 984, 985, lv denied 74 NY2d 812; see, People v Di Fabio, 134 AD2d 918, 918-920, appeal dismissed 72 NY2d 949; see generally, People v Wilson, 56 NY2d 692; People v Edgerton, 115 AD2d 257, 259, lv denied 67 NY2d 882). We conclude that the 3Vz hour delay in arraigning defendant in this case was not unreasonable or undue (see, People v Jones, supra [delay of at least 6½ hours held not to be unreasonable]; People v Di Fabio, supra [9 hours]; People v Dobranski, 112 AD2d 541, 542, lv denied 66 NY2d 614 [at least 8 hours]; People v Williams, 112 AD2d 259, 260, lv denied 66 NY2d 923 [12 hours]). The circumstances in this case are far less egregious than in those cases finding a deprivation of defendant’s right to counsel based on a lengthy delay in arraignment (see, People v Mosley, 135 AD2d 662, lv denied 71 NY2d 1030 [40 hours]; People v Cooper, 101 AD2d 1 [24 hours]; People v Jones, 87 AD2d 761, 762 [20 hours]). In the circumstances presented here, it was permissible for police to postpone arraignment briefly for the purpose of questioning defendant about the crime (see, People v Jones, 152 AD2d 984, 985, supra; People v Di Fabio, supra).
Similarly, we reject the contention that defendant’s confession was involuntary under the Fifth Amendment. "[A]bsent extraordinary circumstances, a delay in arraignment is but a factor to consider on an issue of underlying involuntariness” (People v Hopkins, 58 NY2d 1079, 1081). There is no basis on this record for defendant’s contention that, under the " 'totality of the circumstances’ ” (People v Anderson, 42 NY2d 35, 38), defendant’s will was overborne. We conclude *866that the circumstances of defendant’s interrogation were not " 'inherently coerc[ive]’ ” (People v Anderson, supra, at 38).
Defendant’s challenge to the severity of the sentence is without merit.
All concur except Callahan, J. P., and Doerr, J., who dissent and vote to reverse in the following Memorandum.